Citation Nr: 1538015	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  14-02 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for skin disorder, skin cancer and keratosis, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2015, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection on a direct basis.  He contends that his claimed skin disorder, skin cancer and keratosis were caused by in-service exposure to sun light and herbicides.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to Agent Orange.  The Veteran testified that he goes to the dermatologist at least three times a year to "freeze spots off my face".  He indicated that he receives treatment at a VA Medical Center in Texas.  See Board Hearing Tr. at page 4.  These treatment records are outstanding.  Additionally, the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed disorders.  Therefore, a remand is necessary to obtain outstanding VA treatment records and to obtain a VA examination and medical opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file, including VA treatment records from Texas. 

Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the 
Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed skin disorder, cancer and keratosis.    

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's skin cancer or keratosis were incurred during active service.  

In rendering the opinion, the examiner is asked to consider the Veteran's June 2015 Board hearing testimony, presumed in-service exposure to herbicides, and the abstract submitted in June 2015, "Association between Agent Orange Exposure and Nonmelanotic Invasive Skin Cancer: A Pilot Study."  
	
The examiner is asked to provide a rationale for the opinions rendered.  

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case.  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



